                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (admitted pro hac vice)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (admitted pro hac vice)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                            IN THE UNITED STATES DISTRICT COURT

                13                              NORTHERN DISTRICT OF CALIFORNIA

                14                                         OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                   SYNOPSYS, INC.’S RESPONSE RE:
                                        Plaintiffs,                  MOTION FOR LEAVE TO SEEK
                17                                                   RECONSIDERATION
                              v.
                18
                       U.S. DEPARTMENT OF LABOR,
                19                                                   Judge: Hon. Kandace A. Westmore
                                        Defendant.
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          SYNOPSYS’ RESPONSE RE MOTION FOR LEAVE
                                                                                         TO SEEK RECONSIDERATION
                                                                                                  4:19-CV-01843-KAW
                  1           In its response filing, while not opposing a stay of this Court’s order, DOL argues that it

                  2    was technically incorrect to bar it from disclosing the EEO-1 data at issue. The stay issued by

                  3    this Court, however, properly maintains the status quo. The status quo in this case was that DOL

                  4    had determined that the data at issue should not be released and represented to Synopsys that it

                  5    would not release the data. DOL’s observation that “FOIA by itself protects the submitters’

                  6    interest in confidentiality only to the extent that this interest is endorsed by the agency collecting

                  7    the information,” (Dkt. No. 61 at 3) is of no moment here, because at the time of the Stay Order,

                  8    Synopsys’ interest in the confidentiality of its EEO-1 data had already been “endorsed by the

                  9    agency.” Chrysler Corp. v. Brown, 441 U.S. 281, 293-94 (1979) (emphasis added).
                10            DOL has not said that it has changed its position on whether it would disclose this

                11     information as a matter of discretion. Any such change would require, under DOL regulations

                12     29 C.F.R. 70.26(c)-(f), timely notice to Synopsys. None has been given.

                13            DOL suggests, however, that in theory it could change its mind, and that it was error for

                14     this Court to tie its hands. Absent an actual desire to change its position regarding disclosure

                15     (absent a court order mandating disclosure), and the formal notice of that change as required by

                16     regulation, however, the concerns are just that, theoretical, and they do not warrant revision of

                17     the stay order.1

                18            All of the theoretical concerns, moreover, are unwarranted for an additional reason.

                19     Synopsys’ related affirmative case against DOL, Synopsys v. U.S. Department of Labor, N.D.
                20     Cal. Case No. 4:20-cv-00693-KAW, seeks a declaratory judgment that disclosure of Synopsys’

                21     EEO-1 data would be contrary to federal law. DOL would not be permitted to exercise

                22     discretion to disclose the data, when such disclosure is barred by law. As detailed in Synopsys’

                23     pending motion for summary judgment in its affirmative case against DOL, 18 U.S.C. § 1905

                24     prohibits disclosure of Synopsys’ EEO-1 data. Thus, DOL has no discretion to release the data

                25     in any event.

                26
                       1
                        And any such change would have to be explained and reasoned. See, e.g., California v. Azar,
                27     2020 U.S. App. LEXIS 5696, at *102 (9th Cir. Feb. 24, 2020) (“[u]nexplained inconsistency
                       between agency actions” and disregard for record evidence renders action arbitrary and
                28     capricious).
ORRICK, HERRINGTON &
                                                                                      SYNOPSYS’ RESPONSE RE MOTION FOR LEAVE TO
    SUTCLIFFE LLP
                                                                          -1-                             SEEK RECONSIDERATION
                                                                                                                4:19-CV-01843-KAW
                     1            Finally, as to the scope of data covered by the stay issued by this Court, the moving party

                     2   CIR fails to fulfill the standards set forth in Local Rule 7-9(b). This Court certainly did not

                     3   abuse it discretion putting its full order on hold pending the outcome of the intervention, and any

                     4   related appeal. And CIR identifies no urgency nor changed circumstances that require

                     5   reconsideration of that ruling.

                     6   Dated: March 9, 2020                              Respectfully submitted,
                     7

                     8
                                                                           By: /s/ Denise Mingrone
                     9                                                         Denise Mingrone
                                                                               dmingrone@orrick.com
                10                                                             ORRICK, HERRINGTON & SUTCLIFFE
                                                                               1000 Marsh Road
                11                                                             Menlo Park, CA 94025
                                                                               Telephone: 650-614-7400
                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                                       SYNOPSYS’ RESPONSE RE MOTION FOR LEAVE
ORRICK, HERRINGTON
 & SUTCLIFFE LLP
                         4134-8997-35393.docx                             -2-                        TO SEEK RECONSIDERATION
                                                                                                              4:19-CV-01843-KAW
